

	

		II

		109th CONGRESS

		1st Session

		S. 1851

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend section 30123 of title 49, United States Code,

		  to require replacement tires for passenger vehicles to meet the standards

		  required for tires on new vehicles.

	

	

		1.Fuel economy

			 standards

			(a)In

			 generalSection 30123 of title 49, United States Code, is amended

			 by adding at the end the following:

				

					(d)Fuel

				economy(1)Replacement tires for

				passenger motor vehicles (as defined in section 32101 of this title) shall meet

				the standards required for tires on new vehicles under part 571 of title 49,

				Code of Federal Regulations, including standards affecting fuel economy.

						(2)Nothing in this section shall apply

				to—

							(A)a tire, or a group of tires with the

				same SKU number, plant, and year, for which the volume of tires produced or

				imported annually is fewer than 15,000;

							(B)a deep tread, winter-type, snow tire,

				space saver tire, or temporary use spare tire;

							(C)a tire with a normal rim measuring not

				more than 12 inches in diameter;

							(D)a motorcycle tire; or

							(E)a tire manufactured specifically for

				use in an off-road motorized recreational

				vehicle.

							.

			(b)RulemakingNot

			 later than 180 days after the date of enactment of this Act, the Secretary of

			 Transportation shall issue a final rule regarding policies and procedures for

			 testing and labeling tires for fuel economy that—

				(1)secures the

			 maximum technically feasible and cost-effective fuel savings;

				(2)does not

			 adversely affect tire safety;

				(3)does not

			 adversely affect average tire life; and

				(4)establishes

			 minimum fuel economy standards for tires.

				(c)Effective

			 dateThe amendment made by subsection (a) shall take effect on

			 the expiration of the date that is 180 days after the date of enactment of this

			 Act.

			

